DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicants did not amend the claims to attempt to overcome the prior art rejection of record.  Instead, Applicants traversed the anticipatory prior art rejection.
The Examiner, after reviewing the Remarks/Traversal of March 2, 2022, has decided to maintain the anticipatory prior art rejection of record (see, below).  Recall, this rejection was over Applicants’ elected species with one Markush search extension to “THC” as “phytocannabinoid” (Applicants’ species election was without traverse).
Also recall that there is an active maintained Election of Species Requirement which Applicants did not traverse.  The scope of prior art and double patent art search has not been extended beyond Applicants’ elected species and “THC”.
The full scope of base claims 1, 26, and 28 have not yet been searched for prior art and double patent art; again, only the elected species and “THC” for each of claims 1, 26, and 28 have been searched for prior art and double patent art.  This scope of search will not be extended in this FINAL Office Action given the maintenance of the prior art rejection from the Non-Final (see, below).  This is in accordance with Markush search practice.  See also paragraphs 3-7 (pages 2-3), and especially paragraph 7 of previous Office Action.
No claims are withdrawn; note the full scope of base claims 1, 26, and 28 have not yet been searched in accordance with Markush search practice.
Even if Applicants overcome the anticipatory prior art rejection (made in the Non-Final and maintained in this FINAL) during After Final, the scope of search will not be extended in After Final since Markush search extension constitutes additional searching and/or consideration (and is not performed during After Final).  At best, the Examiner will only be able to mail an Advisory Action during After Final indicating whether or not Applicants overcame the anticipatory prior art rejection against Applicants’ elected species and “THC”.  Please file a RCE to resume Markush searching of each of claims 1, 26, and 28.
Current Status of 16/492,142
This Office Action is responsive to the amended claims of March 2, 2022.
Claims 1-2, 4-5, 7, 10, 12-15, 17-24, 26, and 28 have been examined on the merits.  Claims 1-2, 5, 10, 12-15, 17-24, and 26 are previously presented.  Claims 4 and 7 are currently amended.  Claim 28 is new.
Priority
Applicants identify the instant application, Serial #:  16/492,142, filed 09/08/2019, as a national stage entry of PCT/IL2018/050278, International Filing Date: 03/09/2018, which claims priority from U.S. Provisional Application 62/469,022, filed 03/09/2017.
The effective filing date is March 9, 2017, as the provisional ‘022 supports the instant claims.
Response to Arguments
The Examiner acknowledges receipt of Applicants’ claim amendments and Reply of March 2, 2022.
The Examiner has reviewed the claim amendments and Reply of 03/02/2022.
The objection against claim 4 for not containing a complete thought (see paragraph 12 in previous Office Action) is withdrawn as Applicants revised claim 4 to refer only to claim 1.
Applicants revised claim 4 to refer to claim 1 thereby correcting the incorrect multiple dependent claim (see paragraph 13 in previous Office Action).  The objection against claim 4 is therefore withdrawn.
Applicants revised the typo in claim 7 thereby rendering moot the claim objection (see paragraph 14 of previous Office Action) against claim 7.
Applicants revised claim 4 now limiting it to be free of fatty acids not bound to plasma proteins.  This revision renders moot the indefiniteness rejection (see paragraphs 15-17 in previous Office Action) and the rejection under 35 U.S.C. 112(d) (see paragraphs 18-20 of previous Office Action) against claim 4.
The anticipatory prior art rejection (paragraphs 21-23 of previous Office Action) is maintained.  Applicants did not amend their claims to attempt to overcome the prior art rejection.  Instead, Applicants relied on the following two-part argument (summarized, below), which the Examiner does not find persuasive for the reasons stated, below:
Part 1 of Applicants’ arguments:  Applicants argue the WATTS reference does not teach use of albumin
While it is true the Examiner cited Example 6 as one of many citations in his anticipatory prior art rejection, Applicants focus exclusively on that Example to try to prove that WATTS does not teach use of albumin in making the composition of the instant claims.
However, the anticipatory prior art rejection primarily relies on/cites to lines 20-50 of col. 5 (see arrow, below) of the rejection in proving that WATTS indeed does anticipate the method of making the FCP composition of instant claim 1:

    PNG
    media_image1.png
    544
    698
    media_image1.png
    Greyscale
 .
	Therefore, it does not matter whether the embodiment of Example 6 itself teaches albumin (as Applicants spend half of page 6 of 7 of their Remarks of 03/02/2022 focusing in on).  In fact, a review of lines 20-50 of col. 5 (cited in the prior art rejection of record, per above) shows that WATTS anticipates instant claim 1:  adding a cannabinoid to an albumin microsphere, wherein the albumin microsphere is prepared by adding rabbit serum albumin (emphasis) to olive oil to produce a water-in-oil emulsion (lines 20-50 of col. 5 of WATTS).  The Examiner views this microsphere bound THC as equivalent to Applicants’ FCP composition (just different wording, that’s all).  Thus, lines 20-50 of col. 5 of WATTS at a minimum anticipates instant claim 1 (Applicants might be able to amend claim 1 by adding limitations from unrejected claims to render moot the anticipatory prior art rejection).
	As with any prior art rejection, use of patent prior art references such as WATTS enables access to the teachings of multiple different embodiments.  This is why both col. 5 and Example 6 were cited.  However, as proven, above, col. 5 explicitly anticipates instant claim 1 as currently drafted.
	As an aside:  the Applicants’ Remarks cut-off prematurely with “but rather…” about mid-way through page 6 of 7 of the Remarks of 03/02/2022:  
    PNG
    media_image2.png
    84
    863
    media_image2.png
    Greyscale
 .
	Part 2 of Applicants’ arguments:  Applicants argue that WATTS does not anticipate “fatty acids” as used in the claims
	Applicants argue that WATTS use of olive oil (as evidenced by reference OLIVE OIL) teaches fatty acid residues and not free fatty acids.  Applicants continue “[i]t is not clear from WATTS that the olive oil described has any free fatty acids.  Even if the olive oil used in WATTS originally contained free fatty acids, they could have been removed from the oil before using in formulation . . . ”.  Applicants then continue:  “[e]ven if WATTS does suggest using olive oil in combination with albumin and a cannabinoid, it does not suggest using a free fatty acid, which is an impurity which may be found in olive oil . . . ”.
	The Examiner responds by disclosing that nowhere in the claim 1 is an explicit distinction made between “free” and not “free” fatty acid.  As Applicants are aware, anticipation (35 U.S.C. 102) is based on comparing the teachings of a prior art reference (here, its WATTS) to what is explicitly claimed.  For the reasons (above) already described, WATTS (col. 5) anticipates making the FCP composition per instant claim 1.  
Moreover, amended claim 4 and new claim 28 are drawn to and require WATTS (or other prior art) to anticipate a FCP composition comprising no fatty acids unbound to the plasma protein (contrary to page 7 of 7 of Remarks in which Applicants indicate “WATTS does not suggest using a free fatty acid . . . ”).  The Examiner believes that WATTS does anticipate claims 4 and 28 (see WATTS lines 39-50 of col. 5) since lines 39-50 of col. 5 teach use of olive oil in making the microspheres and then washing excess olive oil from the formed microspheres (this inherently teaches lack of unbound free fatty acid, as the linoleic acid-containing olive oil that does not form the microsphere is finally washed away purging unbound/”free” fatty acid from the microsphere/FCP composition).
	For the reasoning stated, above, the anticipatory prior art rejection of record is maintained.  Applicants can persuasively traverse explaining how WATTS actually does not anticipate the rejected claims or amend the claims around the teachings of WATTS to attempt to render moot this rejection (reproduced, below, and adapted to account for Applicants’ claim amendments).

Claim Rejections - 35 USC § 102 – Maintained Rejection
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 10, 12-13, 15, 17-18, 20-24, 26, and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by:
WATTS (U.S. 6,383,513 B1), 
as evidenced by:
OLIVE OIL (“Chemical Characteristics – The Olive Oil Source.”  Accessed 29 November 2021.  First available to public on:  February 15, 2010.  Available from:  < https://www.oliveoilsource.com/page/chemical-characteristics >, previously provided to Applicants).

The reference WATTS teaches embodiments wherein albumin (“plasma protein”) is mixed with olive oil (contains linoleic fatty acid per evidentiary reference, below) and wherein THC (“phytocannabinoid”) is then added to this mixture.  This is understood to anticipate the process of producing a FCP composition of claims 1-2 and 23-24 (see lines 20-50 of col. 5, wherein “cannabinoid” is preferentially defined to be “THC” – see lines 15-25 of col. 2).  This can encompass “essentially free” of claim 4 (see WATTS “Example 6” of col. 7 with THC mixed with albumin and ethanol and no fatty acids).  This produces a water-in-oil emulsion, which anticipates claims 20-21 (see lines 20-50 of col. 5).  This step is then followed by drying/lyophilizing – anticipates claim 22 (see lines 20-50 of col. 5).  This drying step could be considered “incubating” for purposes of anticipating claims 10, 12-13, 15, and 17-18 (note the drying is conducted with an ethanol solution – see lines 28-50 of col. 5).
Furthermore, the reference WATTS teaches the product-by-process claim 26 (see discussion, above).  MPEP 2113(I).
Moreover, WATTS teaches use of olive oil in making the microspheres and then washing excess olive oil from the formed microspheres (this inherently teaches lack of unbound free fatty acid, as the linoleic acid-containing olive oil is finally washed away purging unbound/”free” fatty acid from the FCP composition).  This anticipates amended claim 4 and new claim 28.
Reference OLIVE OIL is relied upon for the beneficial teachings that olive oil contains the fatty acid linoleic acid (see page 4 of 9).  This helps anticipate claim 2.

	This rejection is properly made FINAL due to:  (1) the Examiner’s response to Applicants’ Remarks (see, above) describing why this rejection is being maintained; and (2) Applicants’ claim amendments to claim 4 and addition of new claim 28.

Conclusion
Claims 5, 7, 14, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The disposition of these claims will change as the Markush search is extended in future RCE Office Actions (once Applicants render moot this prior art rejection) applying new prior art against one or more of these claims.
Claims 1-2, 4, 10, 12-13, 15, 17-18, 20-24, 26, and 28 are not presently allowable as written.
A review of the prior art for Applicants’ species “THC”; “albumin”; and “linoleic acid” retrieved applicable prior art in the last Office Action (a review of these species this time retrieved the same prior art references).  See “SEARCH 6” (Registry and HCaplus databases of STN) in enclosed search notes.
A review of the “SEARCH 6” STN search results for the instant application’s inventor/assignee/owner names did not retrieve double patent references.
Furthermore, a review of the instant application’s inventor/assignee/owner names in PALM and PE2E SEARCH Databases did not retrieve double patent references.  See “SEARCH 1” through “SEARCH 4” in enclosed search notes.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S KENYON whose telephone number is (571)270-1567. The examiner can normally be reached Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625